Judgment of the City Court of Yonkers reversed upon the law and the facts and a new trial ordered, costs to appellant to abide the event. The learned trial court erred in admitting the proofs of claim for a limited purpose. The certificates of proofs having been submitted as proofs of loss, the whole admission should have been taken together. (Rudolph v. John Hancock M. L. Ins. Co., 251 N. Y. 208, 213.) Goldschmidt v. Mutual Life Ins. Co. (102 N. Y. 486) is distinguishable in that there is no denial in the case at bar that the statements contained in the proofs are untrue, but merely a denial of knowledge. Rich, Young, Scudder and Tompkins, JJ., concur; Lazansky, P. J., dissents and votes to affirm, without costs (respondent having neither filed a brief nor appeared), upon the ground that the doctors’ certificates were not admissible in view of plaintiff’s Exhibit 14. (Rudolph v. John Hancock M. L. Ins. Co., 251 N. Y. 208, 213.)